
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.51


FLOWSERVE CORPORATION

2002 RESTRICTED STOCK UNIT PLAN


ARTICLE 1.    GENERAL PROVISIONS


Section 1. Purpose


        The purpose of the Flowserve Corporation 2002 Restricted Stock Unit Plan
(the "Plan") is to provide certain compensation to eligible directors and
employees in the form of Share Units which either are restricted for a period of
time or are subject to satisfaction of certain performance related goals in
accordance with the terms and conditions set forth below. The Plan is designed
to encourage the continued high level of performance of such directors and
employees by increasing the identity of interest of such directors and employees
with the shareholders of the Company. The Plan is intended to be an unfunded
program established for the purpose of providing compensation for eligible
directors and a select group of management employees.


Section 2. Definitions


        For purposes of the Plan, the following terms shall have the following
meanings:

(a)"Board of Directors" means the board of directors of the Company.

(b)"Change in Control" means the occurrence of any of the following: (i) any
"person" or "group" within the meaning of Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the "Act"), becomes the "beneficial
owner" (as defined in Rule 13d-3 under the Act) of 20% or more of the then
outstanding voting Shares of the Company, or (ii) during any period of two
(2) consecutive years, individuals who at the beginning of such period
constitute the Board of Directors (and any new director whose election by the
Board of Directors or whose nomination for election by the Company's
shareholders was approved by a vote for at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority thereof, or (iii) any
merger or consolidation of the Company into or with another corporation (other
than a corporation controlled by the Company immediately prior to such merger or
consolidation), if the Company will not be the surviving corporation or will
become a subsidiary of another corporation, or any sale of all or substantially
all the assets of the Company.

(c)"Committee" means the Compensation Committee of the Board of Directors.

(d)"Company" means Flowserve Corporation, a New York corporation and its
successors in interest. When used with reference to employment, "Company" also
includes any business organization, 50% or more of the voting control of which
is owned or controlled directly or indirectly, by the Company.

(e)"Eligible Director" means any director of the Company who is not also an
employee of the Company.

(f)"Eligible Employee" means any key employee of the Company selected by the
Committee.

(g)"Market Value" means the average of the closing prices for a Share as
reported on the New York Stock Exchange or other national exchange for a Share
as reported on a nationally recognized system of price quotation beginning
twenty-one (21) days prior to and ending on the date the value of a Share is to
be determined.

1

--------------------------------------------------------------------------------

(h)"Participant" means any individual to whom Share Units are issued or issuable
under the Plan.

(i)"Restriction Period" means a period of time not more than ten (10) years, as
determined by the Committee at the time of grant, from the date the Restricted
Share Units are granted.

(j)"Restricted Share Units" means Share Units granted under the Plan subject to
a Restriction Period.

(k)"Share" or "Shares" means the shares of Common Stock, $1.25 par value of the
Company.

(l)"Share Units" means a share-denominated unit with a value equal to the Market
Value of a specified number of Shares. Share Units are bookkeeping units
entitling the holder to a cash payment and do not represent ownership of Shares
or any other equity security.

(m)"Tax Date" means the date as of which Share Units are taxed (for federal
income tax purposes) to the Participant.


Section 3. Administration


(a)For Eligible Directors, the Plan shall be administered by the Board of
Directors, and for Eligible Employees, the Plan shall be administered by the
Committee. Subject to the express provisions of the Plan, the Board of Directors
and the Committee shall have authority to construe and interpret the Plan, to
prescribe, amend, and rescind rules and regulations relating to the Plan
(including performance-related conditions for the issuance and vesting of
Restricted Share Units), and to make all other determinations necessary or
advisable for administering the Plan. The Board of Directors and the Committee
may correct any defect or supply any omission or reconcile any inconsistency in
the Plan in the manner and to the extent it shall deem expedient to carry the
Plan into effect. The Committee is authorized to establish performance
conditions related to the issuance and vesting of Share Units under the Plan and
to certify whether such conditions have been satisfied. The determination of the
Committee on any matters within the scope of this section shall be conclusive.

(b)Except as provided in paragraph (c) below, the Board of Directors or the
Committee may waive or lessen at any time any condition or restriction with
respect to Restricted Share Units issued pursuant to the Plan, provided;
however, that if such Restricted Share Units are granted to a member of the
Board of Directors, such member shall not participate in the decision by the
Board of Directors.

(c)To the extent that the issuance of Restricted Share Units subject to
performance-related conditions is intended to qualify as "performance-based
compensation" within the meaning of Section 162(m)(4)(C) of the Internal Revenue
Code of 1986, as amended, the Plan shall be interpreted and administered to
carry out such intention, and any provision of the Plan that cannot be so
interpreted and administered shall to that extent be disregarded.


Section 4. Terms and Conditions


(a)Subject to the other provisions of this Section 4, Restricted Share Units
issued pursuant to the Plan shall be subject to the following restrictions:
i.the Participant shall not be entitled to receive payment for the value of such
Restricted Share Units until the expiration of the Restriction Period;

ii.such Restricted Share Units shall not be sold, transferred, assigned, pledged
or otherwise encumbered or disposed of during the Restriction Period;

2

--------------------------------------------------------------------------------

iii.all such Restricted Share Units shall be forfeited and all rights of the
Participant to such Restricted Share Units shall terminate without further
obligations on the part of the Company if the Participant ceases to be an
employee of the Company (in the case of a Participant who receives Restricted
Share Units as an Eligible Employee) or as a director (in the case of a
Participant who receives Restricted Share Units as an Eligible Director) prior
to the end of the Restriction Period; and

iv.such other lawful restrictions as the Board of Directors or the Committee, in
its discretion, imposes at the time of the grant.

(b)Notwithstanding the provisions of paragraph (a) of this Section 4, in the
event a Participant ceases to be an employee of the Company (in the case of a
Participant who receives Restricted Share Units as an Eligible Employee) or as a
director (in the case of a Participant who receives Restricted Share Units as an
Eligible Director) prior to the end of a Restriction Period as a result of such
Participant's death, disability or normal retirement in accordance with the
Company's policies, then the restrictions set forth in paragraph (a) of this
Section 4 shall immediately cease to apply.

(c)In the event a Participant who receives Restricted Share Units as an Eligible
Employee ceases to be an employee prior to the end of a Restriction Period as a
result of such Participant's early retirement in accordance with the Company's
policies, such Restricted Share Units shall be forfeited, unless the early
retirement of the Participant shall have been approved in advance by the
Committee. If the Committee grants such approval, however, the restrictions set
forth in paragraphs (a) (i) and (a) (ii) of this Section 4 shall continue until
the earlier of the end of the Restriction Period or the date of such
Participant's attainment of normal retirement age in accordance with the
Company's policies; provided that, in any event, all such Restricted Share Units
shall be forfeited and all rights of the Participant to such Restricted Share
Units shall terminate without further obligations on the part of the Company if
the Participant, directly or indirectly, individually or as an agent, officer,
director, employee, shareholder (excluding being the holder of any stock which
represents less than 1% interest in a corporation), partner or in any other
capacity whatsoever engages, prior to the time such restrictions cease to apply,
in any activity competitive with or adverse to the Company's business or in the
sale, distribution, production or attempted sale or distribution of any goods,
products or services then sold or being developed by the Company.

(d)Upon the occurrence of a Change in Control, all of the restrictions set forth
in this Section 4 shall immediately cease to apply to all Restricted Share Units
issued pursuant to the Plan.

(e)At the end of the Restriction Period, or at such earlier time as provided for
in this Section 4, and if all other conditions including performance-related
criteria have been satisfied, the restrictions applicable to any Share Units
held by the Participant pursuant to this Section 4 shall cease, and payment for
the value of such Participant's Share Units shall be made to the Participant or
the Participant's beneficiary or estate, as the case may be. The amount of the
cash payment to be made to the Participant for the value of their Share Units
shall be calculated as the Market Value per Share multiplied by the number of
Shares underlying each Share Unit multiplied by the number of Share Units for
which payment is being made, less any amounts withheld pursuant to Section 2 of
Article III.

In the event the Participant has elected to defer their receipt of payment for
the value of Share Units pursuant to Article V, such treatment as prescribed by
Article V shall prevail.

(f)If required by the Board of Directors or the Committee, each grant of
Restricted Share Units shall be evidenced by a written agreement between the
Company and the Participant. Such agreement may include a commitment by the
Participant to perform services. In addition, the Board of Directors or the
Committee may, in connection with and as a condition to a grant of

3

--------------------------------------------------------------------------------

Restricted Share Units, require the Participant to execute and deliver to the
Company a release form, executed in favor of the Company, to be used by the
Company in connection with any forfeiture or other transfer of Restricted Share
Units to the Company.


Section 5. Rights as a Holder of Share Units


(a)Following the grant of Restricted Share Units, Participants shall be eligible
to receive Dividend Equivalent payments on each Share Unit held, until the
earlier of such time the restrictions on such Share Units lapse or such Share
Units are converted into Deferred Share Units pursuant to a valid deferred
election per Article V of the Plan.

(b)The amount of such Dividend Equivalents which may be payable to Participants
for each Share Unit held shall be equal to the value of cash dividends or
distributions per Share multiplied by the number of Shares underlying each Share
Unit granted to the Participant.

(c)Non-cash dividends or distributions are not payable to Participants as
Dividend Equivalents.

(d)Dividend Equivalents shall either be paid to Participants currently or
credited to a deferred cash account (as described in Article V Section 2(d)).
Determination as to the current payment or deferral of Dividend Equivalents
shall be made by the Committee.

(e)No other rights shall be conveyed to Participants by virtue of their holding
of Share Units.


Section 6. No Share Unit Certificates; No Rights to Vote or Receive Dividends or
Distribution


(a)The Company shall not issue any certificates which represent the Share Units
granted to Participants.

(b)The grant of Share Units to Participants shall not entitle such Participants
to any rights of a holder of Shares, including the right to vote or receive
dividends or distributions.


ARTICLE II.    SHARES UNITS FOR ELIGIBLE DIRECTORS


Section 1. Grants to Eligible Directors


        During the term of the Plan, a portion of the annual cash compensation
payable to Eligible Directors shall be payable in Restricted Share Units. The
number of Restricted Share Units to be issued shall be based on the Market Value
of a Share on the date the compensation is awarded (rounded to the next closest
multiple of twenty-five (25) share units). Such grant shall offset the liability
of the Company to pay the designated portion (not less than one-half (1/2) of
the annual cash retainer so covered by the grant). For an Eligible Director
elected to the Board after the Annual Meeting, the Board of Directors shall
authorize a grant of Restricted Share Units prorated on a quarterly basis from
the date that the Eligible Director was first elected to the Board until the
date of the next Annual Meeting.


ARTICLE III.    SHARE UNITS FOR ELIGIBLE EMPLOYEES


Section 1. Grants to Eligible Employees


        From time to time during the term of the Plan, the Committee at its
discretion may otherwise authorize grants of Restricted Share Units to Eligible
Employees for prior and future service, subject to other applicable provisions
of the Plan. The duration of the Restriction Period, and other terms and
conditions, if any, relating to issuance, delivery, vesting, payment, forfeiture
and performance-based goals shall be as may be determined by the Committee.
Performance-based goals shall relate to a specified performance period and may
include one or more of the following performance measures: earnings, net cash
flows, total shareholder return or economic value added. The Committee shall

4

--------------------------------------------------------------------------------


establish the specific targets for such selected goals. The Committee may also
determine that a portion of the total compensation for prior and future service
to be paid to an Eligible Employee, pursuant to the Company's incentive
compensation programs, shall be paid by granting to such Eligible Employee on
the approximate date the compensation was to be awarded, a number of Restricted
Share Units determined by dividing the amount of such compensation to be so paid
by the Market Value of a Share on the date the compensation was to be awarded
(rounded to the nearest whole Share Unit).

        The Committee at its discretion, may delegate its authority to the
Company's Chief Executive Officer to so award Restricted Share Units in an
amount not to exceed 15,000 Share Units per calendar year to Eligible Employees,
provided that any such grant shall be limited to 1,000 Share Units per Eligible
Employee per calendar year, and further provided that the Chief Executive
Officer shall not be authorized to award any grants to any officers of the
Company. The Chief Executive Officer shall, on an annual basis, report all such
awards to the Committee, and the Committee's ratification and approval of such
awards shall be presumed in the absence of express action by the Committee to
the contrary.


Section 2. Withholding Obligations


        The Committee shall retain the right to withhold from any payment to any
Participant of the value of Share Units (with respect to which the restrictions
have lapsed or performance goals have been satisfied) an amount equal to all or
any part of the federal, state and local withholding tax (whether mandatory or
permissive) applicable to the payment for the value of such Participant's Share
Units (up to a maximum amount determined by the employee's top marginal tax
rate). The Company may establish from time to time rules or limitations with
respect to the right of a holder to elect to have the Company retain Share Units
with respect to which the restrictions have lapsed in satisfaction of
withholding payments.


ARTICLE IV.    MISCELLANEOUS


Section 1. Adjustments Upon Changes in Capitalization


        Upon any change in the outstanding Shares by virtue of a share dividend
or split, recapitalization, merger, consolidation, combination or exchange of
Shares or other similar change, the number of Shares specified as underlying a
grant of Share Units or Restricted Share Units shall be adjusted appropriately
by the Company, whose determination with respect to such adjustment shall be
conclusive, subject to the provisions concerning a Change of Control stated in
Article I, Section 4(d).


Section 2. Compliance With Laws


        If applicable, the issuance or delivery of Share Units pursuant to the
Plan shall be subject to, and shall comply with, any applicable requirements of
federal and state securities laws, rules and regulations (including, without
limitation, the provisions of the Securities Act of 1933, the Securities
Exchange Act of 1934 and the rules and regulations promulgated thereunder), any
securities exchange upon which the Shares may be listed and any other law or
regulation applicable thereto. The Company shall not be obligated to issue or
deliver any Share Units pursuant to the Plan if such issuance or delivery would,
in the opinion of the Committee, violate any such requirements. The foregoing
shall not, however, be deemed to require the Company to effect any registration
of Share Units under any such law or regulation, although the Company may elect
to do so.


Section 3. Amendment and Termination


(a)Subject to the limitations hereinafter set forth, the Committee may from time
to time amend the Plan, or any provision thereof, in such respects as the
Committee may deem in the best

5

--------------------------------------------------------------------------------

interests of the Company. Any amendment to grant Restricted Share Units to an
Eligible Director shall be made or ratified by the Board of Directors.

(b)The Plan shall terminate and no additional Share Units shall be granted under
the Plan after the 2012 Annual Meeting, unless extended by the Board for an
additional ten (10) year term. However, the Board may also earlier terminate, in
either case, if and when no further Shares are available for issuance.

(c)No amendment to or termination or expiration of the Plan shall adversely
affect the ultimate forfeiture, vesting, issuance or delivery of any Restricted
Share Units previously granted or awarded under the Plan without the consent of
the holder thereof.


Section 4. Notices


        Each notice relating to the Plan shall be in writing and delivered in
person or by mail to the proper address. Each notice shall be deemed to have
been given on the date it is delivered or mailed. Each notice to the Company,
the Board of Directors or the Committee shall be addressed as follows: Flowserve
Corporation 222 W. Las Colinas Boulevard, Suite 1500, Irving, Texas 75039.
Attention: Secretary. Each notice to a Participant shall be addressed to the
Participant's address as set forth in the records of the Company. Anyone to whom
a notice may be provided under this Plan may designate a new address by written
notice to the Company or to the Participants, as the case may be.


Section 5. Benefits of Plan


        The Plan shall inure to the benefit of, and shall be binding upon, each
successor and assign of the Company. Rights under the Plan may not be assigned
or alienated by any Participant. Nothing in the Plan shall be deemed to create
any obligation on the part of the Company to nominate any director for
re-election or to continue the employment of any employee, nor shall anything in
the Plan be construed to give any Eligible Employee any contract or other right
to participate in this Plan in any way which is not approved in advance by the
Committee.


Section 6. Taxes


        The Company shall have the right to require, prior to the issuance,
delivery, payment, or vesting of any Share Units, payment by the Participant of
any taxes required by law with respect to such issuance, delivery, payment, or
vesting.


Section 7. Governing Law


        The laws of the State of Texas shall control the interpretation and
performance of the provisions of the Plan.


Section 8. Effective Date of the Plan


        The effective date of the Plan is December 1, 2002.


Section 9. Cancellation of Restricted Share Units Through Share Grant


        Notwithstanding anything to the contrary in the Plan, the Committee may,
in its discretion, cancel a grant of Restricted Share Units hereunder, provided
that the recipient of the cancelled grant receives a grant of Shares by the
Company, subject to a Restriction period which corresponds to the Restriction
period of the cancelled Restricted Share Units and further provided that the
number of Shares so granted is equal to the number of Restricted Share Units of
such cancelled grant. Upon such cancellation, all rights of a Participant in the
cancelled Restricted Share Unit grant shall fully and

6

--------------------------------------------------------------------------------


immediately cease. No such cancellation may occur after the expiration of a
Restriction Period of the applicable Restricted Share Unit grant.


ARTICLE V.    PARTICIPANT DEFERRAL OF RESTRICTED SHARES


Section 1. Forms of Deferral


(a)Participants who are either Eligible Directors or who are Eligible Employees
(each an "Eligible Participant") shall be eligible to defer receipt of payment
for the value of Share Units or Restricted Share Units under the Plan.

(b)An Eligible Participant may defer the receipt of payment for Restricted
Shares Units pursuant to the Plan by filing an appropriate notice with the
Secretary of the Company. An election to defer payment shall be effective upon
such acceptance and shall apply only to Share Units which either (i) have not
yet been granted or awarded or (ii) which vest (in the case of Restricted Share
Units) or are issuable (in the case of Share Units subject to
performance-related conditions) in the following calendar year or thereafter,
provided, in the case of this clause (ii), such election is made and accepted
prior to July 1 of the year preceding such vesting or issuance. This election to
defer Share Unit or Restricted Share Unit payments (which shall be called
"Deferred Share Units" hereafter upon such election) shall remain in effect
until terminated or changed as provided in this Plan.

(c)A Participant may terminate any on-going agreement to accept receipt of
Deferred Share Units relating to future grants or awards by giving notice of
termination to the Company. Any such termination shall be effective only with
respect to in the case of Restricted Share Units grants or payment for Share
Units which occur on or after the date of the termination notice.


Section 2. Accounts for Deferred Shares


(a)The Company will establish a separate deferred cash account for each
Participant who has Deferred Share Units in which the Deferred Share Units will
be maintained.

(b)[Reserved]

(c)[Reserved]

(d)Any dividend equivalents paid on the Deferred Share Units held in this
account (hereinafter "Dividend Equivalents") will be credited to this account to
be established under the Trust in which the amount of the Dividend Equivalents
will be recorded for the benefit of the Participant, with interest to be
credited to the Dividend Equivalents in the following manner. The Company will
credit to each such cash account, as of the first 1st day of each calendar
quarter, interest on the amount then credited to such account, including all
previous credits to such account by operation of this Section, computed at an
annual rate equal to 120% of the long-term applicable federal rate compounded
quarterly as published by the Internal Revenue Service for the beginning month
of each calendar quarter to determine imputed interest income for tax purposes.

(e)Any Deferred Share Units and any Dividend Equivalents hereunder credited to
the cash deferral account of a Participant, or as any interest or any Dividend
Equivalents paid on such Deferred Share Units, will represent only an unsecured
promise of the Company to pay or deliver the amount so credited in accordance
with the terms of this Article of the Plan. Neither a Participant nor any
beneficiary of a Participant will acquire any right, title, or interest in any
asset of the Company as a result of any amount of cash or Deferred Share Units
credited to a Participant's account or accounts. At all times, a Participant's
rights with respect to the amount credited to his/her account or accounts will
be only those of an

7

--------------------------------------------------------------------------------

unsecured creditor of the Company. The Company will not be obligated or required
in any manner to restrict the use of any of its assets as a result of any amount
credited to a Participant's account or accounts. No right or benefit under the
Plan shall be subject to anticipation, alienation, sale, assignment, pledge,
lien, encumbrance or charge, and any attempt to take any such action shall be
void.


Section 3. Payment for Deferred Share Units


        Payment for Deferred Share Units shall be distributed only in accordance
with the following sections, pursuant to the election specified by the
Participant.

(a)In the event a Participant ceases to be a director or employee of the
Company, as the case may be, for any reason, any Deferred Share Units and the
interest and Dividend Equivalents on these Deferred Share Units (other than
Deferred Share Units, that have been forfeited) previously or currently credited
to his/her account will be paid to the Participant commencing within sixty
(60) calendar days of his/her termination in accordance with the method of
payment elected by the Participant.

(b)The Participant may elect to receive such payments in a lump sum, in equal
annual installments (not exceeding ten (10), or in some designated combination
thereof.

(c)If the payment election is a lump sum by the Participant, then interest and
Dividend Equivalents will be credited to the account through the date of
distribution, and the entire amount of Dividend Equivalents, with applicable
interest, will be paid, and the entire Deferred Share Units account balance will
be transferred to the Participant within sixty (60) days of his/her termination.

(d)If installment payments have been elected by the Participant, any Dividend
Equivalents, with applicable interest, will be calculated through the date of
termination and added to the account. The resulting deferred cash total shall be
divided equally by the number of installments elected and the first payment made
within sixty (60) days of termination. The second and all subsequent installment
payments shall be made between January 1st and 30th of each following year.
Interest will continue to accrue to the account on the balance remaining in the
Participant's account until all installments have been paid. Interest will be
paid annually with each installment payment. With regard to the Deferred Share
Units, the aggregate number of Deferred Share Units held in the separate account
for Deferred Share Units will be divided by the number of installments elected
and allocated in equal whole number proportions to be distributed with each such
installment payment (with any remainder after such equal division to be included
in the first installment). All Deferred Share Units will be distributed with
deferred cash payments. Dividend Equivalents from any undistributed or unpaid
Deferred Share Units will continue to accrue to the Participant's account,
receive applicable interest credit and will be paid with the next applicable
deferred installment payment.

(e)If any portion of a Participant's deferred account remains unpaid at his/her
death, then after his/her death such amount will be paid (i) to his/her
beneficiary(ies) in accordance with the method of payment elected by the
Participant (following the procedures for lump sum and installment payments set
forth above), or (ii), if the beneficiary predeceases the Participant, to the
Participant's estate in a lump sum. Should a beneficiary die after the
Participant has terminated service but before the entire Deferred Share Units
have been paid out and disbursed, the balance of the cash benefit will be paid
to the beneficiary's estate in a lump sum, and the Deferred Share Units benefit
will be transferred to such estate in kind.

8

--------------------------------------------------------------------------------

(f)Notwithstanding anything to the contrary above, no Deferred Share Units shall
be paid to the Participant until expiration or termination of the applicable
Restriction Period or, if earlier, until the provisions of Article I, Section 4
(a) cease to apply to such Share Units, and until satisfaction of applicable
performance related conditions, if any.

        IN WITNESS WHEREOF, the Company has caused this Plan to be executed
this     day of December, 2002.

    FLOWSERVE CORPORATION
 
 
By:
/s/ Ronald F. Shuff      

--------------------------------------------------------------------------------

Ronald F. Shuff
Vice President, Secretary and General Counsel

9

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.51



FLOWSERVE CORPORATION 2002 RESTRICTED STOCK UNIT PLAN
ARTICLE 1. GENERAL PROVISIONS
Section 1. Purpose
Section 2. Definitions
Section 3. Administration
Section 4. Terms and Conditions
Section 5. Rights as a Holder of Share Units
Section 6. No Share Unit Certificates; No Rights to Vote or Receive Dividends or
Distribution
ARTICLE II. SHARES UNITS FOR ELIGIBLE DIRECTORS
Section 1. Grants to Eligible Directors
ARTICLE III. SHARE UNITS FOR ELIGIBLE EMPLOYEES
Section 1. Grants to Eligible Employees
Section 2. Withholding Obligations
ARTICLE IV. MISCELLANEOUS
Section 1. Adjustments Upon Changes in Capitalization
Section 2. Compliance With Laws
Section 3. Amendment and Termination
Section 4. Notices
Section 5. Benefits of Plan
Section 6. Taxes
Section 7. Governing Law
Section 8. Effective Date of the Plan
Section 9. Cancellation of Restricted Share Units Through Share Grant
ARTICLE V. PARTICIPANT DEFERRAL OF RESTRICTED SHARES
Section 1. Forms of Deferral
Section 2. Accounts for Deferred Shares
Section 3. Payment for Deferred Share Units
